DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

The amendment filed on February 16, 2022 has been entered. Claims 1-26 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on October 22, 2021.

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 8, filed April 16, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.
Applicant’s arguments see page 8, filed April 16, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-13, filed April 16, 2022, with respect to the rejections of claims 1-26 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter

Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “collecting images and associated metadata captured near a point of interest with a plurality of devices having one or more cameras including a depth camera, wherein the associated metadata of an image includes range between the depth camera and a target at or near said point of interest;” and “processing at least some of the received images and associated metadata including range metadata on said image processing server to build or update a 3D model near the point of interest” as the references only teach the concept of crowdsourcing images within an online game and connecting to the shared experience environment for rendering 3D images to create a model of a perspective location, and the use of network coordinated image capture devices for capturing images of an event, however the references fail to disclose the devices using metadata inclusive of depth information defined as a range between that camera and a point of interest regarding an object or target to be captured and using that information for building or updating of a 3D model in conjunction with the remaining limitations of claim 1. References within the current field of endeavor generally use depth of field regarding the lens aperture as metadata of the image capture device opposed to range data from the camera to the object target.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 7, none of the cited prior art alone or in combination provides motivation to teach “a network for receiving images and metadata from a plurality of devices each having one or more cameras including a depth camera to capture images and associated metadata near a point of interest, wherein the metadata for an image includes range” and “wherein the server processes the images and metadata to develop a 3D model of one or more targets proximate the point of interest based at least in part on said images and metadata” as the references only teach the concept of crowdsourcing images within an online game and connecting to the shared experience environment for rendering 3D images to create a model of a perspective location, and the use of network coordinated image capture devices for capturing images of an event, however the references fail to disclose the devices using metadata inclusive of depth information defined as a range between that camera and a point of interest regarding an object or target to be captured and using that information for building or updating of a 3D model in conjunction with the remaining limitations of claim 7.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 19, none of the cited prior art alone or in combination provides motivation to teach “sourcing a plurality of images and associated metadata transmitted from a plurality of devices each having one or more cameras including a depth camera where the metadata for an image includes range metadata” and “determining a first location of said common target in a 3D model using at least in part the camera range metadata associated with said first and second images” as the references only teach the concept of crowdsourcing images within an online game and connecting to the shared experience environment for rendering 3D images to create a model of a perspective location, and the use of network coordinated image capture devices for capturing images of an event, however the references fail to disclose the devices using metadata inclusive of depth information defined as a range between that camera and a point of interest regarding an object or target to be captured and using that information for building or updating of a 3D model in conjunction with the remaining limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In regards to dependent claims 2-6, 8-18, and 20-26, these claims depend from allowed base claims 1, 7, and 19, and thus are allowed under the same rationale as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2012/0194517 A1 – Reference is of particular relevance to the application as it discloses the use of a 3D environment model in gameplay is in which a mobile depth camera is used to capture a series of depth images as it is moved around and a dense 3D model of the environment is generated from this series of depth images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619